Citation Nr: 1451530	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-08 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial disability rating in excess of 30 percent for a psychiatric disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.   

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently transferred to the RO in Houston, Texas.  In January 2014 the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDING OF FACT

In a written statement dated in September 2013, the Veteran indicated his desire to withdraw his appeal for service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to service connection for hypertension have been met.   
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing or on the record at a hearing on appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In a written statement dated in September 2013, the Veteran expressed his desire to withdraw his appeal for service connection for hypertension.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to this issue, and it must be dismissed.


ORDER

The appeal for service connection for hypertension is dismissed.


REMAND

The Veteran was most recently afforded a VA examination to determine the degree of severity of his service-connected psychiatric disability in July 2010.  In January 2014, the Veteran testified that the examination report was not an accurate depiction of his psychiatric disability.  Another examination is needed before the Board decides either of the issues remaining on appeal.  

At the hearing the Veteran also claimed that his service-connected prostate cancer warrants a higher rating.  This claim should be developed and adjudicated by the originating agency before the Board decides the TDIU claim.

In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:



1.  Provide all required notice in response to the claim for a higher rating for prostate cancer.

2.  Undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the Veteran's service-connected disabilities.

3.  Then, afford the Veteran a VA examination to determine the current nature and severity of the service-connected psychiatric disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must be provided.  

4.  Afford the Veteran a VA examination to determine the current nature and severity of the service-connected prostate cancer or residuals thereof.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must be provided.  

5.  Afford the Veteran a VA examination by a health care professional with sufficient expertise to determine the impact of all of the Veteran' service-connected disabilities on his employability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities are sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

The rationale for all opinions expressed must also be provided.

6.  Undertake any other indicated development.

7.  Then, adjudicate the claim for an increased rating for prostate cancer or the residuals thereof and inform the Veteran of his appellate rights with respect to the decision.

8.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


